DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 14-20 are pending.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 17-19 are also objected to as being dependent upon claim 16. 
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the Dal Pra’ reference as outlined below is also considered pertinent; the combination of “wherein cavity has a shape that defines four prongs, the first portion of the complex part therefore comprising four prongs” (see Dal Pra’ at Figs. 13-14 for a cavity having five ‘prongs’ and therefore ‘comprising’ four prongs) AND “placing a second plurality of fiber-bundle based preforms in a first opening of a second mold section of the multi-part mold” (not disclosed by Dal Pra’) would not have been an obvious combination because to change the character of the preforms and placement thereof would create a different product than is being produced by Dal Pra’ and thus would change the principle of operation of Dal Pra’ and thus, any rejection of claim 16 using Dal Pra’ would seem to be improper given the principles as explained in MPEP 2145. Accordingly, claim 16 is now noted as objected to as dependent upon claim 14. See the “response to arguments” section below for more discussion of claim 16.   
Regarding claim 20, the claim requires “three mold sections” arranged sequentially (see Applicant’s Figs. 3A-4D for a basis for claim interpretation). Claim 20 contains further compression molding limitations as to which pieces of the mold are closed together and the configuration required with respect to the fiber bundles being placed in a specific manner. This combination of elements, further in combination with the other-recited elements of claim 20 differentiates the claim over the prior art. 
The section 112(b) rejection is minor and can be fixed with a brief amendment as outlined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, Claim 20 recites the limitation "the complex part" in the 4th line from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. This should read “the part” as to distinctly point out the subject matter used in claim 20. “complex part” is used in claim 14 but claim 20 is an independent claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dal Pra' (US 2003/0037638).
Regarding claims 1 and 7, Dal Pra’ discloses a 3 part compression mold (“for molding a complex part”) (Fig. 7A; par. 0024) having a first hole (first axis) and a second hole (second axis) which are “out-of-plane” with respect to one another (as shown by the slight bend in the equipment being formed in Fig. 7A) comprising: 
(a) a first mold section (22) having a cavity therein (Fig. 7A); 
(b) a second mold section (24) having a first side and a second side, wherein a “first member” or extension extends from the “first side” of the second mold section and adapted to be received by the cavity and has a first opening therein (Fig. 7A); 
(c) a third mold section (20) having a first side and a second side, wherein a second member is physically adapted to be received by the first opening of the second mold section (24) (Fig. 7A); and in use, the first, second, and third mold sections are sequentially positioned and appropriately aligned such that the first mold section receives the first member of the second mold section (Fig. 7A shows this arrangement), and the second mold section receives the second member of the third mold section (Fig. 7A shows this arrangement).
Dal Pra’ further discloses as in claims 1 and 7 (Fig. 7A) two pins forming two holes in a “tab” and in a “base” where the first pin and the second pin are each received by the first mold section and are suitable for forming holes that are out-of-plane with respect to one another. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Pra’ (US 2003/0037638) in view of Prusha (US Patent No. 5,204,127).
Regarding claims 2-6, Dal Pra’ discloses the subject matter of claim 1, but does not explicitly disclose that the two axes are orthogonal to one another as in claim 2; or the first pin is received by each of the first, second, and third mold sections; or that the second pin is received by the second mold section as claims 3-4; or the addition of three additional pins along an axis co-planar with the first axis as in claims 5-6. 
However, Prusha discloses a compression mold similar to Dal Pra’ above, in that both are used to compression mold fibrous parts (Prusha, 2:23-2:49) and would have been suitable for use with fiber parts as in Dal Pra’ above. Prusha further discloses a set of “core pins” at an orthogonal angle to the formed object (Prusha, Fig. 4 at 60, 62) as in claim 2 as to form an aperture in the object and also to align one or more portions of the mold (Prusha, Fig. 4, at 68, 70) as in claims 3-4. 
Dal Pra’ thus discloses a “base” molding device. Prusha discloses an “improved” molding device that has been improved in the same way as the claimed invention in that it includes pins arranged at two separate angles, on two separate axes as to produce two (or more) holes in the formed part (Prusha, Fig. 3) as to produce an item as shown in Dal Pra’ Figs. 15-16 having at least three more holes/openings as in claims 5-6. It is noted that in order to form holes around a fibrous part, the pins may be viewed as puncturing material to form a hole, or alternatively, as being formed around with the fibrous preform materials.
One of ordinary skill in the art would have found the molding techniques from Prusha suitable in the mold of Dal Pra’ above, as to produce a correspondingly complex part with holes formed on different angles, as is shown by Prusha. Thus, it seems one of ordinary skill in the art would have had a reasonable expectation of success from having arranged pins as shown by Prusha, in the mold of Dal Pra’ above as to produce additional holes in the parts being formed and at any selected angle/orientation as to produce a suitable part. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the above from Prusha is incorporated into the above mold from Dal Pra’ as to result in the invention as required in claims 2-6.
Additionally or alternatively, it has been held that a duplication of parts without unexpected results supports a case of prima facie obviousness. In this case, duplication of the number of pins/holes would only serve to produce additional holes within the part, without any unexpected results. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that there are multiple pins in addition to the pins above as to produce additional holes within a formed product. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paul et al. (US Patent No. 4,804,427), hereinafter Paul, in view of Werner (US 2016/0121562), and further in view of Prusha (US Patent No. 5,204,127).
Regarding claims 14-15, Paul discloses a process of forming fiber-bundle preforms (2:10-2:63; 8:15-8:45; 9:65-10:15) by forming fiber “bundles” (specifically uses this term demonstrating that the preforms are bundle-based), impregnating them with resin, and aligning/molding them into an appropriate shape and can be “incompletely cured” (as in Paul, 9:65-10:15). 
It is noted that this term is given the BRI in view of Applicant’s specification, which includes a discussion of the term bundles where the “bundles” of Paul are interpreted as equivalent to the claimed fiber-bundle-based preforms. 
Thus, Paul implicitly discloses, from claim 14, the (a/d) steps of placing at least two bundles of fibers into a mold cavity or mold opening, or placing a first plurality of fiber-bundle-based preforms in one location of a generic mold, but Paul does not from claim 14, (b/c/e/f) specify the pins/hole formed in the fiber part, or the remaining structures of the multi-part mold as recited in claim 14. 
However, as was discussed in claim 1 above, Werner discloses a multi-part compression mold for molding a complex part comprising (b) a first mold section (‘sealing frame’) having a cavity therein; 
 a second mold section (any of 4.1-4.6) having a first side and a second side, with a first member extending from a side of the second mold section to be received by the cavity, and wherein the mold section has an opening; a third mold section (any of 4.1-4.6) having a first and second side wherein a second member (8) extends from a first side of the third mold section and physically adapted to be received by the first opening (Figs. 1-27 show different embodiments of the above molds and as discussed in par. 0090-0100 and through par. 0153 for all embodiments, would contact one another as described in the claims with an opening and a corresponding member for holding each of the components). Werner further discloses the placement of different fibrous preforms (par. 0099-0100) on different surfaces as to produce a complex shaped component along multiple axes (par. 0114) corresponding to the bundles of Paul above. 
Paul discloses a “base” process of forming fiber-bundle preforms and molding them together. Werner discloses an “improvement” that has been improved in the same manner as the claimed invention in that it further includes a means of shaping similar types of fibrous preforms in mold. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the techniques/mold structure of Werner into the process of Paul above as both are involved in the shaping of fibrous materials. Accordingly, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to have modified the above to specify that the mold structure of Werner is incorporated above in Paul as in the claimed invention.
However, Paul/Werner as described above, does not explicitly disclose the presence of (d) first pin and (e) a second pin to be received by at least one of the mold sections and aligning with two out of plane axes as required in this claim. 
Regarding the pins “for forming holes” to be on orthogonal axes and for aligning the mold sections, Prusha discloses a compression molding apparatus similar to that of Werner above in that both are used to compression mold parts (Prusha, 2:23-2:49) and would have been suitable for use with fiber parts as in Werner above. Prusha further discloses a set of “core pins” at an angle to the formed object (Prusha, Fig. 4 at 60, 62) as to form an aperture in the object and also to align portions of the mold (Prusha, Fig. 4, at 68, 70). 
Paul/Werner thus discloses a “base” molding process/device. Prusha discloses an “improved” molding device that has been improved in the same way as the claimed invention in that it includes pins arranged at an two separate angles, on two separate axes as to produce two holes (resulting in the arrangement of the “wherein” clauses as recited in claim 14) in the formed compression molded part (Prusha, Fig. 3).  It is noted that in order to form holes around a fibrous part, the pins may be viewed as puncturing material to form a hole, or alternatively, as being formed around with the fibrous preform materials. 
One of ordinary skill in the art would have found the molding techniques from Prusha suitable in the mold of Werner above, as to produce a correspondingly complex part with holes formed on different angles, as is shown by Prusha. Thus, it seems one of ordinary skill in the art would have had a reasonable expectation of success from having arranged pins as shown by Prusha, in the mold of Paul/Werner above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Werner to further include pins on an angle as to produce a part having a different shape/feature. 
Response to Arguments
Applicant’s arguments, see p. 2, filed 4/26/2022, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dal Pra' as outlined above.
Applicant's arguments filed 4/26/2022 have been fully considered but they are not persuasive with respect to the rejection of claims 14-15. 
In the remarks, Applicant argues that the prior art does not teach the placing of two fiber-bundle based preforms into a mold cavity and a second mold section as required in claim 14.
In response, Examiner points out that claim 14 does not positively require a compression molding step – and so this “second plurality of fiber-bundle-based preforms” to be placed in “a second mold section” could be viewed as simply repeating the same “step” of placing fibers into a (second) mold, and later the two parts are combined as to produce one “complex part” and this could occur in a third mold (unrecited). There is nothing in the claim requiring that the second mold section be closed or placed with the first mold section or even a compression molding step. Paul generally discusses molding bundles in a compression mold and so even if two different molds are used, this would read on the broadest reasonable interpretation of the claim because the claim does not require any pairing of the first and section mold sections.  
Additionally, there is no requirement in the claim that the fibers maintain any alignment or shape as argued on p. 2 of the remarks since there is no compression molding step recited in claim 14.
Even when considering Applicant’s special definition of “preform” (see p. 6 of specification as filed) which “explicitly excludes sized/shape (i) tape (which typically has an aspect ratio –cross section, as above—of between about 10 to about 30; (ii) sheets of fiber; and (iii) laminates,” the Paul reference does not seem to specify the shape or the size of the “bundles” which are clearly disclosed as “bundles” and so there does not appear to be a material distinction between these “bundles” as in the Paul reference; and the “bundles” in the claims when considering the special definition. Claim 14 does not require any transformation/compression molding but merely discusses the intended result of the manipulative steps that are not conducted in the claim. 
However, in contrast, claim 16 (as discussed during the Interview, summary mailed 4/13/2022) is now objected to as having allowable subject matter. Applicant has not amended claim 14 and so the rejection of claims 14-15 stands as outlined above, however upon reconsideration, the limitation of “wherein cavity has a shape that defines four prongs, the first portion of the complex part therefore comprising four prongs” further defines the structure as in claim 16 to be produced in the method claim 14 in a manner that would require impermissible hindsight reconstruction techniques as to perform this proposed combination of elements as in claims 14 and 16 when applying the references above.  
Furthermore, even when considering the Dal Pra’ reference, now applied to apparatus claims 1-7 as amended, to unamended claim 16, the combination of “wherein cavity has a shape that defines four prongs, the first portion of the complex part therefore comprising four prongs” (see Dal Pra’ at Figs. 13-14 for a cavity having five ‘prongs’ and therefore ‘comprising’ four prongs) AND “placing a second plurality of fiber-bundle based preforms in a first opening of a second mold section of the multi-part mold” (not disclosed by Dal Pra’) would not have been an obvious combination over this claim; because to change both of the character of the preforms and placement thereof would create a different product than is being produced by Dal Pra’ and thus would change the principle of operation of Dal Pra’. Thus, any hypothetical rejection of claim 16 using Dal Pra’ would seem to be improper given the principles as explained in MPEP 2145. Accordingly, claim 16 is now noted as objected to as dependent upon claim 14. The rejection of claims 1-7 is updated and the rejection of claims 14-15 is maintained as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742